  Case 1:19-mc-02833-RER Document 1 Filed 10/31/19 Page 1 of 11 PageID #: 1



MEL:EMR
F. #2018R01374

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF
 THE CELLULAR TELEPHONE
 ASSIGNED CALL NUMBER 646-404-                   Case No. __
 3164, WITH INTERNATIONAL MOBILE
 SUBSCRIBER IDENTITY NUMBER                      Filed Under Seal
 310260936923138


                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

       I, PATRICK JOCHUM, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information

about the location of the cellular telephone assigned call number 646-404-3164, with

International Mobile Subscriber Identity Number 310260936923138, and subscribed to

Arcelia Hernandez at 2614 18th Street Apt. C3, Astoria, New York (the “Target Cell

Phone”), whose service provider is T-Mobile, a wireless telephone service provider

headquartered at Bellevue, Washington. The Target Cell Phone is described herein and in

Attachment A, and the location information to be seized is described herein and in

Attachment B.

       2.     Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4),
  Case 1:19-mc-02833-RER Document 1 Filed 10/31/19 Page 2 of 11 PageID #: 2



the requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C.

§§ 3121-3127. The requested warrant therefore includes all the information required to be

included in an order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

       3.     I am a Special Agent with the United States Department of Homeland

Security, Homeland Security Investigations (“HSI”) (the “Investigating Agency”) and have

been since 2016. As such, I am a “federal law enforcement officer” within the meaning of

Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in

enforcing the criminal laws and duly authorized to request a search warrant. I am currently

assigned to HSI’s New York Office and, more specifically, to a squad that investigates

human trafficking and alien smuggling matters].

       4.     The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.

       5.     Based on the facts set forth in this affidavit, there is probable cause to believe

that Arcelia Hernandez-Velazquez has committed the following offenses, racketeering and

racketeering conspiracy, in violation of 18 U.S.C. §§ 1962(c), 1962(d) and 1963, sex

trafficking conspiracy, in violation of 18 U.S.C. § 1594(c), alien smuggling conspiracy, in

violation of 8 U.S.C. §§ 1324(a)(1)(A)(v)(I) and 1324(a)(1)(B)(i), interstate prostitution

conspiracy, in violation of 18 U.S.C. § 371, money laundering conspiracy, in violation of 18

U.S.C. § 1956(h), and distribution of prostitution proceeds, in violation of 18 U.S.C.

§§ 1952(a)(1)(A) and 1952(b)(1) (the “Subject Offenses”). Hernandez-Velazquez was

                                               2
  Case 1:19-mc-02833-RER Document 1 Filed 10/31/19 Page 3 of 11 PageID #: 3



charged with these crimes on October 8, 2019 and is the subject of an arrest warrant issued

on that same date. There is also probable cause to believe that the location information

described in Attachment B will assist law enforcement in arresting Hernandez-Velazquez,

who is a “person to be arrested” within the meaning of Federal Rule of Criminal Procedure

41(c)(4).

       6.      The court has jurisdiction to issue the proposed warrant because it is a “court

of competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a

district court of the United States that has jurisdiction over the offense being investigated, see

18 U.S.C. § 2711(3)(A)(i).

                                        PROBABLE CAUSE

       7.      In May 2018, law enforcement officers initiated an investigation into a sex

trafficking organization that is operated by members of the Hernandez-Velazquez family,

including Arcelia Hernandez-Velazquez (the “Hernandez-Velazquez sex trafficking

organization”). Based upon information gathered during this investigation, there is probable

cause to conclude that Arcelia Hernandez-Velazquez is a member of or associated with the

Hernandez-Velazquez sex trafficking organization. On October 8, 2019, a grand jury in the

Eastern District of New York returned an indictment charging Arcelia Hernandez-Velazquez,

among others, with racketeering and racketeering conspiracy, in violation of 18 U.S.C. §§

1962(c), 1962(d) and 1963, sex trafficking conspiracy, in violation of 18 U.S.C. § 1594(c),

alien smuggling conspiracy, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(v)(I) and

1324(a)(1)(B)(i), interstate prostitution conspiracy, in violation of 18 U.S.C. § 371, money

laundering conspiracy, in violation of 18 U.S.C. § 1956(h), and distribution of prostitution

                                                3
  Case 1:19-mc-02833-RER Document 1 Filed 10/31/19 Page 4 of 11 PageID #: 4



proceeds, in violation of 18 U.S.C. §§ 1952(a)(1)(A) and 1952(b)(1). United States v.

Hernandez-Velazquez, 19-CR-306 (S-1) (WFK). That same day, the Honorable Peggy Kuo,

United States Magistrate Judge, issued a warrant for the arrest of Arcelia Hernandez-

Velazquez.

       8.      The Target Cell phone is subscribed to Arcelia Hernandez and the address

provided on the account is 2614 18th Street Apt. C3, Astoria, New York. In addition,

records obtained from Western Union show that on multiple occasions, dating back to April

1, 2015, Arcelia Hernandez-Velazquez wired money to individuals in Mexico, including her

mother, providing her own name and the Target Cell Phone. Records obtained from T-

Mobile, which provided call detail records through October 23, 2019, show that the Target

Cell Phone was used as recently as October 23, 2019.

       9.      Based on the foregoing, there is probable cause to believe that the Target Cell

Phone is being used by Arcelia Hernandez-Velazquez. There is further probable cause to

conclude that the location information will lead to the location of Arcelia Hernandez-

Velazquez for whom there is an active arrest warrant and will facilitate her arrest.

       10.     In my training and experience, I have learned that T-Mobile is a company that

provides cellular telephone access to the general public. I also know that providers of

cellular telephone service have technical capabilities that allow them to collect and generate

information about the locations of the cellular telephones to which they provide service,

including E-911 Phase II data, also known as GPS data or latitude-longitude data and cell-

site data, also known as “tower/face information” or cell tower/sector records. E-911 Phase

II data provides relatively precise location information about the cellular telephone itself,

                                                4
  Case 1:19-mc-02833-RER Document 1 Filed 10/31/19 Page 5 of 11 PageID #: 5



either via GPS tracking technology built into the phone or by triangulating on the device’s

signal using data from several of the provider’s cell towers. Cell-site data identifies the “cell

towers” (i.e., antenna towers covering specific geographic areas) that received a radio signal

from the cellular telephone and, in some cases, the “sector” (i.e., faces of the towers) to

which the telephone connected. These towers are often a half-mile or more apart, even in

urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower closest

to a wireless device does not necessarily serve every call made to or from that device.

Accordingly, cell-site data is typically less precise that E-911 Phase II data.

       11.     Based on my training and experience, I know that T-Mobile can collect E-911

Phase II data about the location of the Target Cell Phone, including by initiating a signal to

determine the location of the Target Cell Phone on T-Mobile’s network or with such other

reference points as may be reasonably available.

       12.     Based on my training and experience, I know that T-Mobile can collect cell-

site data about the Target Cell Phone. Based on my training and experience, I know that for

each communication a cellular device makes, its wireless service provider can typically

determine: (1) the date and time of the communication; (2) the telephone numbers involved,

if any; (3) the cell tower to which the customer connected at the beginning of the

communication; (4) the cell tower to which the customer connected at the end of the

communication; and (5) the duration of the communication. I also know that wireless

providers such as T-Mobile typically collect and retain cell-site data pertaining to cellular

devices to which they provide service in their normal course of business in order to use this

information for various business-related purposes.

                                                5
  Case 1:19-mc-02833-RER Document 1 Filed 10/31/19 Page 6 of 11 PageID #: 6



                              AUTHORIZATION REQUEST

       13.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       14.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of

Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrant to

delay notice until 30 days after the collection authorized by the warrant has been completed.

There is reasonable cause to believe that providing immediate notification of the warrant

may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to

the subscriber or user of the Target Cell Phone would seriously jeopardize the ongoing

investigation, as such a disclosure would give that person an opportunity to destroy evidence,

change patterns of behavior, notify confederates, and flee from prosecution. See 18 U.S.C. §

3103a(b)(1). As further specified in Attachment B, which is incorporated into the warrant,

the proposed search warrant does not authorize the seizure of any tangible property. See 18

U.S.C. § 3103a(b)(2). Moreover, to the extent that the warrant authorizes the seizure of any

wire or electronic communication (as defined in 18 U.S.C. § 2510) or any stored wire or

electronic information, there is reasonable necessity for the seizure for the reasons set forth

above. See 18 U.S.C. § 3103a(b)(2).

       15.     I further request that the Court direct T-Mobile to disclose to the government

any information described in Attachment B that is within the possession, custody, or control

of T-Mobile. I also request that the Court direct T-Mobile to furnish the government all

information, facilities, and technical assistance necessary to accomplish the collection of the

information described in Attachment B unobtrusively and with a minimum of interference

                                                6
  Case 1:19-mc-02833-RER Document 1 Filed 10/31/19 Page 7 of 11 PageID #: 7



with T-Mobile’s services, including by initiating a signal to determine the location of the

Target Cell Phone on T-Mobile’s network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The

government shall reasonably compensate T-Mobile for reasonable expenses incurred in

furnishing such facilities or assistance.

       16.     I further request that the Court authorize execution of the warrant at any time

of day or night, owing to the potential need to locate the Target Cell Phone outside of

daytime hours.

       17.     I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed until further order of the

Court. These documents discuss an ongoing criminal investigation that is neither public nor

known to all of the targets of the investigation. Accordingly, there is good cause to seal




                                                7
Case 1:19-mc-02833-RER Document 1 Filed 10/31/19 Page 8 of 11 PageID #: 8




                                     October 31



          /s/Ramon E. Reyes, Jr.
Case 1:19-mc-02833-RER Document 1 Filed 10/31/19 Page 9 of 11 PageID #: 9




                                  ATTACHMENT A


                               Property to Be Searched


 1. The cellular telephone assigned call number 646-404-3164, with International Mobile

    Subscriber Identity Number 310260936923138, and subscribed to Arcelia Hernandez at

    2614 18th Street Apt. C3, Astoria, New York (the “Target Cell Phone”), (the “Target

    Cell Phone”), whose wireless service provider is T-Mobile, a wireless telephone

    service provider headquartered in Bellevue, Washington.


 2. Records and information associated with the Target Cell Phone that is within the

    possession, custody, or control of T-Mobile, including information about the location

    of the cellular telephone if it is subsequently assigned a different call number.
Case 1:19-mc-02833-RER Document 1 Filed 10/31/19 Page 10 of 11 PageID #: 10



                                      ATTACHMENT B


                                 Particular Things to be Seized


   I.      Information to be Disclosed by the Provider

        All information about the location of the Target Cell Phone described in Attachment

A for a period of thirty days, during all times of day and night. “Information about the

location of the Target Cell Phone” includes all available E-911 Phase II data, GPS data,

latitude-longitude data, and other precise location information, as well as all data about

which “cell towers” (i.e., antenna towers covering specific geographic areas) and “sectors”

(i.e., faces of the towers) received a radio signal from the cellular telephone described in

Attachment A.

        To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession, custody, or control of T-Mobile, T-Mobile

is required to disclose the Location Information to the government. In addition, T-Mobile

must furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and with a minimum of

interference with T-Mobile’s services, including by initiating a signal to determine the

location of the Target Cell Phone on T-Mobile’s network or with such other reference points

as may be reasonably available, and at such intervals and times directed by the government.

The government shall compensate T-Mobile for reasonable expenses incurred in furnishing

such facilities or assistance.
Case 1:19-mc-02833-RER Document 1 Filed 10/31/19 Page 11 of 11 PageID #: 11



         This warrant does not authorize the seizure of any tangible property. In approving

this warrant, the Court finds reasonable necessity for the seizure of the Location Information.

See 18 U.S.C. § 3103a(b)(2).

   II.      Information to Be Seized by the Government

         All information described above in Section I that will assist in arresting Arcelia

Hernandez-Velazquez, who was charged with violating racketeering and racketeering

conspiracy, in violation of 18 U.S.C. §§ 1962(c), 1962(d) and 1963, sex trafficking

conspiracy, in violation of 18 U.S.C. § 1594(c), alien smuggling conspiracy, in violation of 8

U.S.C. §§ 1324(a)(1)(A)(v)(I) and 1324(a)(1)(B)(i), interstate prostitution conspiracy, in

violation of 18 U.S.C. § 371, money laundering conspiracy, in violation of 18 U.S.C.

§ 1956(h), and distribution of prostitution proceeds, in violation of 18 U.S.C.

§§ 1952(a)(1)(A) and 1952(b)(1) on October 8, 2019, is the subject of an arrest warrant

issued on , and is a “person to be arrested” within the meaning of Federal Rule of Criminal

Procedure 41(c)(4).

         Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under

government control) are authorized to review the records produced by the Provider in order

to locate the things particularly described in this Warrant.




                                                 2
